Citation Nr: 1143012	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for mechanical low back strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007.  He served in combat in Iraq.

This case comes before the Board of Veterans' Appeals (Board) from March 2008 rating decision by the Newington, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for PTSD and granted service connection and a noncompensable rating for a back disorder.  

While the Veteran had also appealed the March 2008 decision assigning a noncompensable rating for a left septal deviation from a broken nose, status post septoplasty, he specifically confined his appeal to the two issues listed above by specifically indicated on his November 2009 substantive appeal (VA Form 9) that he wanted to limit the appellate issues to those issues dealing with the PTSD and the back disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2009 VA Form 9, the Veteran indicated that he wanted a hearing before a member of the Board (BVA) at a local VA office (Travel Board hearing).  He has not submitted any subsequent correspondence withdrawing such request.  

A Travel Board hearing was scheduled for March 26, 2010, with a letter sent to the Veteran on February 18, 2010, notifying him of this hearing.  He failed to report to this hearing.  However, on April 5, 2010, the Veteran's representative drafted a letter to the RO, acknowledging that the Veteran failed to report to the hearing scheduled for March 26, 2010.  This was received by the RO on April 12, 2010.  The representative stated that the reason for such failure to report was that the Veteran's spouse had a baby, with complications from the birth.  The representative asked the Veteran be re-scheduled for a new hearing. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The governing regulation provides that a request for a change in a hearing date should be submitted not later than two weeks prior to the scheduled hearing. 38 C.F.R. § 20.702(c)(1)  (2011).  The regulation also provides that, after one request to change a hearing date, rescheduling will be allowed only for good cause. 38 C.F.R. § 20.702(c)(2).  After failure to appear for a schedule hearing, a request to reschedule must be accompanied by the reasons the failure to appear was for good cause and set forth the reasons why a timely request for postponement could not have been submitted. 38 C.F.R. § 20.702(d).  The Veteran has provided good cause for his failure to report to the March 26, 2010 hearing, that being the birth of his child, with complications.  

As hearings are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2011)), the Board will remand the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  He should also be notified of his right to a videoconference hearing as an alternative.  

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The purpose of this remand is to comply with due process of law.  The Board intimates no opinion, either favorable or unfavorable, as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


